El Juez Asociado Sr. MacLeary,
emitió la opinión del tribunal.
En el presente caso el peticionario, el Sr. Cayetano Coll y Cuchí, abogado, que postula ante las cortes de esta Isla, so-licitó un anto de certiorari dirigido al Hon. Harry P. Leake, Juez de Distrito del Distrito de G-uayama, para revisar cier-tas órdenes de aquella corte por las que se le imponía nna nanita de cien dollars ($100) por desacato, y por las que se le suspendía temporalmente en el ejercicio de su profesión, en cierto caso, mientras no fuera satisfecha la multa. El inci-dente tuvo su origen en un caso sobre nulidad de elecciones pendiente ante dicha corte, cuya vista había ya ocupado va-rias semanas, y en el que tomaban parte niuchos abogados y se habían examinado gran numero de testigos. El día 8 del corriente y durante el curso de la vista, mientras se discutían algunas cuestiones incidentales, el abogado usó cierto len-guaje que el juez estimó improcedente e inmediatamente hizo que se registrara la orden siguiente en el libro de actas:
“Durante las argumentaciones por parte de los demandantes de la evidencia en esté caso de Gregorio Valdés Roque, el Sr. Cayetano Coll Cuchí refiriéndose a la evidencia de los dos testigos los letrados Ramos y Abella, dijo: ‘En cuanto a los testigos Ramos y Abella debo comenzar manifestando a la corte que yo no creo las manifestaciones de dichos testigos ni aun hechos bajo juramento.’ Entonces la corte *859le indicó que debía cesar en su argumentación y debía retirar las palabras ofensivas. Y después de la discusión de este asunto el Sr. Coll rehusó retirar las palabras, y entonces la corte le ordenó sentarse y cesar en su argumentación, y le condenó a una multa de cien dollars por desacato a la corte en rehusar obedecer las indica-ciones del juez, .o en defecto del pago, retirarse definitivamente del pleito. ’ ’
Inmediatamente se suspendió la vista y al reanudarse la sesión, el día nueve, el abogado rehusó pagar la multa o reti-rarse de la dirección del caso, según se le requería en la or-den, y la corte seguido dictó la siguiente orden:
“En el día de hoy el Sr. Coll y Cuchí anuncia en1 corte abierta que no considera que haya cometido ningún desacato. Y para hacer más claro el récord, la corte declara que anoche, durante el juicio en el caso de Gregorio Valdés, los señores Ramos y Abella, ambos letrados de esta corte, declararon con respecto a un incidente de poca impor-tancia que ocurrió en los pasillos de la corte, y que las declaraciones de ellos se referían a la evidencia del testigo Navarro. Más tarde, y durante su argumentación del caso, el Sr. Coll dijo, refiriéndose a la evidencia de los dos señores, lo siguiente: ‘En cuanto a los testigos Ramos y Abella voy a comenzar .manifestando a la corte que yo no • creo las manifestaciones de dichos testigos ni aun hechas bajo jura-mento.’ Y que entonces la corte le indicó que debía retirar esas frases, a lo que se negó. El abogado tiene el derecho de argumentar sobre la evidencia y criticar las declaraciones de los testigos; pero en este caso la corte considera las frases innecesarias, gratuitas y suma-mente ofensivas; y provocativas de un incidente desagradable en corte abierta. Se le dió al Sr. Coll la oportunidad de retirar las frases ofensivas y seguir en su argumentación. El Sr. Coll rehusó aceptar la indicación de la corte, y entonces se le ordenó que retirara las frases, siendo ellas ofensivas a la corte, o de no hacerlo se conside-raría como un desacato. El Sr. Coll y la corte discutieron entre sí el hecho; y el letrado tuvo' repetidas oportunidades de retirar el len-guaje usado sin que por ellú se lesionara su dignidad; pero él se negó. Entonces la corte le impuso la multa de cien dollars o en defecto del pago de la misma retirarse definitivamente del pleito. Y en este momento el Sr. Coll manifiesta que no tiene intención de pagar la multa ni de retirarse voluntariamente del pleito. Y por tal motivo, la corte ordena: que se haga una entrada en el récord retirando el *860nombre del Sr. Coll como abogado de los demandantes, y que desde este momento el Sr. Coll cesa de tomar participación en corte abierta en este litigio. ’ ’
El abogado, el día 10, solicitó de este Tribunal Supremo la expedición de un auto de certiorari, alegando en su peti-ción, entre otras puntos, lo siguiente':
“El peticionario alega que el Juez de la Corte del Distrito de G-uáyama al hacer la orden anterior abusó de su jurisdicción al ex-tremo de ejercitarla fuera de los límites que la ley le concede y siendo por lo tanto dicha orden nula y sin efecto de ninguna natu-raleza. Y alega además el peticionario, que la Corte del Distrito de Guayama no tiene jurisdicción para eliminar su nombre como abo-gado del récord en el indicado pleito sobre nulidad de elecciones, lesionando de una manera grave los intereses de los’litigantes que no tienen medios hábiles para sustituir su representación legal actual .por otra que se encuentre en las mismas condiciones de conocimientos del asunto.”
Se expidió, oportunamente el auto de certiorari y el juez de distrito presentó su contestación a dicho auto el día 15 enviando una transcripción de los procedimientos celebrados en la corte y algunos de los autos originales en la causa, los chales son muy voluminosos y que consideramos innecesario revisar en su totalidad.
Solamente ‘se han presentado en esta controversia dos cuestiones que requieren nuestra consideración. T son: Ia. ¿Se ha cometido desacato alguno?, y 2a. Suponiendo que el abogado cometiera desacato, ¿podría la corte de distrito obli-garle a que se retirara o eliminar su nombre de la dirección del caso en que ocurrió el incidente? Estudiaremos dichas cuestiones en su orden.
En cuanto a la primera cuestión bien podemos examinar el récord para averiguar con exactitud qué palabras eran las que se consideraron ofensivas y que constituían el fundamen-to de las órdenes dictadas contra el peticionario. Examina-remos primero el informe hecho por el juez de distrito en su contestación sobre este punto. Dice así:
*861“Entonces se dictó la orden marcada con el No.. 1; y mientras se dictaba la misma la corte manifestó que le gustaría tener la certeza de las palabras exactas usadas por el abogado y que según su re-cuerdo eran que el abogado babía dicho en inglés, que él no creía a Ramos y Abella, ni en corte bajo juramento y como testigos ni fuera de la corte como hombres. El abogado negó que hubiera usado ex-actamente aquellas palabras, pero manifestó que eso era lo que él quiso dar a entender y que si la corte quería hacer consignar esas frases en el record podía hacerlo. Otro abogado, sin embargo, y a requerimiento de la corte, repitió las frases usadas por el Sr. Coll, y habiendo éste convenido en que aquéllas eran sus frases, así se hicieron constar en el record. ’ ’
Las palabras textuales, en la orden, son: “En cuanto a los testigos Ramos y Abella debo comenzar manifestando a la corte^ que yo no creo las manifestaciones de dichos testigos ni aun hechas bajo juramento.” El informe hecho por el juez, en su contestación a dicho auto, aunque pudiera servir de aclaración, no nos ha sido sometido como evidencia, y sí solamente como alegación del demandado.
Luego lógicamente debemos primero determinar qué es lo que constituye desacato.
Nuestro estatuto al tratar de este punto, entre otras ma-terias que constituyen desacato, expresa que serán objeto de castigo “Obstinada desobediencia, u oposición intencionada o realizada contra cualquier decreto, mandamiento u' orden legal, expedido o dictado por algún tribunal en un pleito o pro-ceso de que estuviere conociendo.” (Est. Rev., P. R., apar-tado 2, artículo 144, p. 87.)
En el mismo sentido se expresa el tomo 9 de Oye., p. 8-E. Nuestro estatuto es análogo, aunque no en idénticas pala-bras, al artículo 166 del Código Penal de California. El esta-tuto de este Estado ha sido interpretado varias veces por su Tribunal Supremo, empezando por el caso de In re Cohen and Jones, 5 Cal., 494. Y más tarde en los casos de People v. Dwinells, 29 Cal., 633; Spencer ex parte, 83 Cal., 461; Cosby v. Superior Court, 110 Cal., 47, y otros más. Nosotros hemos comentado también este estatuto nuestro en diferentes casos, *862y en el caso-cle una actriz de Mayagüez declaramos que el hecho de que una persona rehúse o deje de cumplir una orden que la corte no tenía jurisdicción para dictar, no constituía desacato. (Nuñez v. Corte de Distrito de Mayagüez, resuelto el 20 de marzo de 1908.) Si la orden no es legal no puede ser-vir de fundamento para establecer desacato ni para casti-garlo.
Pero, ¿ se excedió el Sr. Coll, al comentar sobre las declara-ciones, de los límites legales que se le permiten al abogado, y cometió por ello desacato, y merece el castigo que se le ha im-puesto ?
Según dice la “Encyclopedia of Law and Practice,” el abogado puede criticar la conducta de las partes; puede im-pugnar, excusar, justificar, o condenar sus móviles, según los revela la evidencia; puede también atacar la credibilidad de los testigos cuando ésta se encuentra puesta en duda por prue-ba directa o por la inconsecuencia o incoherencia de sus de-claraciones, su manera de declarar, su porté en el momento de declarar, o por otras circunstancias.. Cuando semejante conclusión llega a ser una- deducción lógica de las declara-ciones que debidamente se han hecho ante la corte, puede él aún manifestar que se ha cometido perjurio, o que .un testigo ha sido sobornado.
Encyclopedia óf Law and Practice, vol. 5, pp. 326, 327 y 328.
Esta doctrina la apoyan numerosas decisiones de las cuales citamos unas pocas.
Jones v. State, 50 Tex. Crim. Rep., pp. 195 y 196.
E. St. L. C. Ry. Co. v. O’Hara, 150 Ill., 587.
People v. Amaya, 134 Cal., 539.
Moore v. State, 52 Tx. Crim. Rep., 343-344.
People v. Rohl, 138 N. Y., 621,
People v. Ramsey, 153 Mich., 299.
En uno de los casos referidos se encuentra una opinión del Juez Brooks, de Texas, del cual vamos a extractar algo ex-tensamente : *864digimos: ‘Debemos manifestar que las facultades de la corte son ofi-ciales — judiciales, y no personales, y la relación de tribunal y letrado es correlativa. Los tribunales ejercen y deben ejercer la autoridad y las funciones judiciales cuando sea necesario, pero de una manera sancionada por la ley, y en consonancia con la dignidad judicial, y con el debido miramiento al derecho de las partes interesadas. El abogado está obligado a obedecer las órdenes legalés del tribunal; mas el tribunal debe invocar su autoridad judicial de acuerdo con la ley y en cumplimiento de la misma. Las relaciones de tribunal y abogado, judicatura y foro, son recíprocas, y cada uno, dentro de su propia esfera, está revestido de facultades, derechos y privilegios que el otro debe reconocer y respetar. Estas relaciones deben ser reco-nocidas y respetadas tanto por .el juez como por el abogado, y si se tienen bien presentes y se siguen como norma de acción y de conducta, se evitarán rozamientos.’ No queremos que se nos entienda como que sostenemos que el tribunal sentenciador no tiene derecho a mantener el decoro de la sala, ni que sostenemos que el tribunal no podía exigir al peticionario a que se limitara en su argumento a los hechos adu-cidos en la prueba, o que al dirigirse al jurado se limitara a hacer deducciones racionales, propias y decorosas de los hechos aducidos en la prueba. Estos son los únicos límites que pueden imponerse a los argumentos del abogado por el tribunal sentenciador. No podemos concebir cómo el peticionario podía comentar sobre las declaraciones contradictorias de los testigos de un modo distinto a como lo hizo. Quizás el peticionario pudo haber evitado el hacer aparecer el testi-monio de dichos testigos ante el jurado bien como una mentira o como error, diciendo que una de las partes estaba en error. Aun así, el jurado habría quedado en libertad de inferir, si así lo deseaba, que era un error intencionado, y por lo tanto una mentira. Sea de ello, lo que quiera, era una forma justificada de argumentar en la vista del caso, según nos lo revelan las declaraciones juradas presentadas. Los tribunales no deben tratar de invadir las atribuciones del abo-gado, ni dictar una norma en cuanto a la forma de la argumentación sobre cualquier estado de hechos, como no sea en la forma ya indi-cada. ' No creemos que el peticionario infringió la letra o el espíritu de la ley sobre desacatos; pero, por otro lado, creemos que su argu-mento era legítimo y pertinente a los hechos que se discuten, y. la imposición de una multa por el juez sentenciador estuvo ’enteramente injustificada por la ley y los hechos alegados en la vista del caso. ’ ’
*863“Que mientras se dirigía al jurado en el caso de State of Texas v. Bob. Catlin, y en corte abierta, diebo F. L. Snodgrass, al analizar las declaraciones de.los testigos H. N. Beakley y J. M. Crawford, que declararon en la causa, y refiriéndose a dichos dos testigos, manifestó y dijo al jurado, y en presencia y durante la vista de la corte, y en presencia y mientras declaraba el testigo, en sustancia y en efecto, que o bien Beakley o bien Crawford (queriendo indicar los testigos ya mencionados) estaban equivocados, o que uno de ellos mentía.
“Ahora bien, la cuestión que se presenta es, ¿constituye desacato la materia expuesta en la sentencia? Opinamos que nó. Para que exista el desacato no solamente debe tener la corte jurisdicción de la persona del peticionario, sino también del asunto en cuestión, y para dictar la sentencia determinada que se dictó. Tenía jurisdicción del peticionario, pero no del asunto en cuestión, porque carecía de la facultad o autoridad legal para dictar la sentencia contra el peti-cionario por las manifestaciones hechas según constan en los autos. Si la tuviera anularía el derecho del peticionario a alegar los derechos de su representado en los tribunales de justicia. Es un derecho que la constitución garantiza a toda persona que sea juzgada en los tribunales de este Estado, el ser oída personalmente y por medio de letrado; y ciertamente cuando declaran dos testigos uno a favor y otro en contra de determinada proposición, y existe una contradic-ción absoluta y completa, solamente se puede deducir una de -dos con-clusiones — que uno de los dos declaró falsamente, o que uno de los dos se equivocó. La argumentación del peticionario parece haber sido bastante benévola, colocándola en la alternativa. No podía llegarse a otra conclusión, partiendo de las manifestaciones contradictorias, sino que uno de ellos había declarado falsamente o se había equivo-cado. Parece ésta haber sido una circunstancia importante en la "vista del caso, y ciertamente no sólo era el derecho sino también el deber del peticionario para con su representado comentar sobre el hecho, poniéndolo de manifiesto, de que Crawford, testigo del de-mandado, había dicho la verdad, y que Beakley no lo había dicho. Los tribunales miran con tolerancia el celo y parcialidad del abogado en defensa de su cliente ante los mismos. Sin celo y sin un anhelo leal y ferviente de hacer todo lo que en su poder esté y -que sea justo ■para favorecer los intereses de su representado, y asegurarle un juicio equitativo e imparcial, se destruiría el propósito del abogado, y la toga pronto caería en el descrédito. En el caso de Duncan, 42 Texas Criminal Reports, 661, 2 Texas Court Reports, 402, se suscitó una •cuestión muy semejante a la que nos ocupa; y, entre otras cosas,
*864No podemos nosotros decir, por consiguiente, que el abo-gado se había excedido de los límites de la ley en su crítica del *865testimonio de los testigos, cualquiera que sea nuestra opinión de la conducta o mal gusto demostrado en el uso de palabras tan cáusticas.
La orden del tribunal tiene que baber sido legal; de lo contrario no puede considerársele con derecho a que se res-pete y obedezca. El error del tribunal al declarar que las palabras us.adas por el abogado, al comentar sobre las declara-ciones de los testigos, constituían desacato, invalidó toda ac-ción posterior basada en la misma; y no existiendo jurisdic-' cion para dictar las órdenes que se registraron en el presente caso, dichas órdenes fueron, por consiguiente, nulas.
Se observará que las frases ofensivas las usó el abogado al empezar sus comentarios sobre las declaraciones, y que no se le permitió concluir. Fué interrumpido por el tribunal con una súplica perentoria de que debía retirar las palabras usa-das, y parece que se suscitó una larga discusión que duró quince minutos, que no podía conducir a un resultado benefi-' cioso, y que era impropio tanto del tribunal como del letrado. Las palabras usadas no constituían por sí misma desacato. Fueron palabras enérgicas y pudieron considerarse de mal gusto. Pero en sus comentarios sobre las declaraciones debe permitírsele al abogado considerable latitud. Puede ser que si al abogado se le hubiera permitido explicar y continuar sus comentarios, quizás hubiese dado las razones de su increduli-dad. Si su opinión con respecto al testimonio era o no cues-tión importante, no podía afectar impropiamente el resultado, pues la vista del caso tenía lugar ante el tribunal y no ante un jurado.
Esas palabras del letrado ciertamente que no constituyen desacato; y aunque quizás el acto de negarse a obedecer la in-dicación de retirarlas pudiera considerarse como tal, porque ello pudiera ser necesario para la conservación del orden, sin embargo, no hay necesidad de que tomemos eso en consi-deración en vista de lo improcedente del castigo. Aunque el tribunal pudiera-haber estado justificado en multar al abo-gado en la cantidad fijada en la orden, se carecía de autoridad *866para eliminar su nombre de la lista de abogados que tomaban parte en el caso, y para requerir que cesara de ejercer sus funciones en el mismo.
Ahora viene la segunda cuestión para su consideración. ¿Qué autoridad tiene un tribunal de distrito en Puerto Eico para suspender a un abogado en el ejercicio de sus funciones como funcionario del tribunal, o para hacerlo en parte, eli-minando su nombre de la lista de abogados en un caso deter-minado? No existe tal autoridad.
Según nuestras leyes, los tribunales de distrito no tienen jurisdicción para admitir abogados al ejercicio de su profe-sión, ni pueden éstos ser suspendidos temporal o permanente-mente en el ejercicio de su profesión por la acción de esos tribunales. Estas funciones le corresponden exclusivamente al Tribunal Supremo de Puerto Rico, y el modo de ejercerlas está precisamente prescrito por el estatuto. (Stats. Rev., P. R., Arts. 39 al 43 y artículos enmendatorios de los mismos: Leyes de Puerto Rico de 1909, pp. 101-103, arts. 9 y 10 de la Ley de 11 de marzo de 1909.) Se sostiene, sin embargo, que la acción del tribunal en el presente caso no fué una suspen-sión ni temporal ni permanente. No fué una suspensión per-manente, pero sí fué una suspensión temporal, por lo que se refería al caso cuya vista se celebraba- y durante la duración de] mismo, en la corte de distrito, y hasta su conclusión.
Tal fué la naturaleza del castigo impuesto por el supuesto desacato, que. al imponerlo la corte ciertamente carecía de autoridad para ello dentro de la ley estatutoria de Puerto Rico. Nuestra ley sobre desacato concede autoridad a las cortes de registro, de las cuales forma parte la corte de dis-trito, para imponer una multa que no exceda de doscientos dollars ($200), y prisión que no exceda de treinta días o am-bas. (Stats. Rev., P. R., art. 145.) A falta de pago el delin-cuente puede' ser encarcelado, dentro de los límites legales, hasta que sea satisfecha la multa. Estos son los únicos méto-dos prescritos en el estatuto para castigar el desacato. Hasta ahora han resultado suficientes para el mantenimiento del or-*867den y el prestigio y dignidad de todos los tribunales de jus-ticia.
Pero se alega-con gran velieniencia y argumentos inge-niosos, que todos los tribunales tienen' la facultad inherente de castigar por desacato y que el castigo se deja a su discre-ción en el caso particular que baga necesaria su aplicación. Se citan algunas autoridades para apoyar esta proposición; entre otros se cita el caso de Robinson ex parte en 86 U S p. 505.
La opinión en este caso, emitida por el difunto Juez Field, dice en parte lo siguiente:
“La facultad para castigar por desacatos es inherente a todos los tribunales; su existencia es esencial para la conservación del orden en. procedimientos judiciales, y para hacer cumplir las sentencias, órdenes y mandamientos de los tribunales, y por consiguiente para la debida administración de justicia. Desde el momento que se crearon los tribunales de los Estados Unidos y se les confirió jurisdic-ción de cualquier asunto, esos tribunales poseyeron esa facultad. Pero la autoridad conferida ha sido limitada y definida por la ley del Congreso de 2 de marzo de 1831. Esa ley, según sus disposiciones, se aplica a todos los tribunales; si puede considerarse como limitando la autoridad del Tribunal Supremo, cuya existencia y facultades se derivan de las Constitución, puede quizás ser objeto de duda. Pero no hay duda que tiene aplicación a las cortes de distrito y de circuito. Estos tribunales fueron creados por ley del congreso. Sus facul-tades y deberes se basan en la ley que los creó o en leyes posteriores que extendían o limitaban su jurisdicción. Para ellos la ley de 1831 es, por consiguiente, la ley que especifica los casos en que se puede imponer castigos sumarios por desacato. * *
“Afortunadamente la ley prescribe el castigo que el'tribunal puede imponer por desacatos. El artículo diecisiete de la Ley sobre la Judicatura de 1789 establece que los tribunales tendrán la facultad de castigar los desacatos a su autoridad en cualquier caso o vista que ante los mismos se celebre con multa o prisión, a discreción de ellos. Este decreto circunscribe el modo de ejercer esa facultad, y debe con-siderarse como una negación de tpdas las demás formas de castigo. La sentencia del tribunal suspendiendo permanentemente al 'peti-cionario, considerada como un castigo por desacato, careció, por con-siguiente, de autoridad y era nula. * * #.
*868“La facultad de suspender permanentemente a un abogado des-cansa sobre bases distintas. Esta facultad la poseen todos los tribunales que tienen autoridad para admitir abogados al ejercicio de su profesión. Pero esta facultad solamente puede ejercerse en aquellos casos en que ba habido una conducta tal por parte de aquellos contra los cuales se procede, que demuestra que no merecen ser miembros de la profesión. Solamente se admiten individuos al ejercicio de la pro-fesión después de haber probado satisfactoriamente que poseen una buena reputación y suficientes conocimientos legales para defender ante los tribunales las causas de los litigantes. La orden de admisión es la decisión del tribunal que poseen las condiciones requeridas tanto en cuanto a su reputación como a sus conocimientos.”
Ex parte Robinson (19 Wall.), U. S. Rep., vol. 86, pp. 510, 511 y 512.
Luego esta facultad inherente de los tribunales en casos de desacato debe ejercerse de acuerdo con las disposiciones de los estatutos y está circunscrita a los límites, que le fija la autoridad legislativa. Esto sucede con los tribunales de la. nación y lo mismo es con los tribunales insulares. Siguiendo el ejemplo del Congreso nuestra Legislatura Insular ha fijado límites a la discreción de los tribunales al imponer castigos por desacato. Estamos obligados a seguir esas leyes, lo mis-mo que todas las demás, y debemos seguirlas en el ejercicio de nuestras facultades judiciales inherentes y las demás. El gobierno de Puerto Rico como el de Massachusetts y todos los demás Estados de la Unión, ■ es un gobierno de ley y no de hombres.
Se alega que el Tribunal Supremo de Puerto Rico podría, de surgir una oportunidad adecuada, ordenar a un abogado que estuviera argumentando un caso, que se retirara de la dirección del mismo, y suspenderle en sus funciones hasta que cumpliera con las órdenes del tribunal. Sea de esto lo que quiera, las Cortes de Distrito de Puerto Rico no tienen tal facultad. La suspensión aún por un tiempo limitado y refi-riéndose a un caso determinado esta fuera de su jurisdicción. Estatutos anteriormente citados. Y desde luego cualquier orden dictada por un tribunal sin jurisdicción, es evidente-*869mente nula. La Corte de Distrito de Guayama, en el caso presente, no tenía autoridad ni jurisdicción para imponer al abogado la alternativa de pagar una multa o retirarse de la dirección del caso que defendía ante la misma; ni para eli-minar su nombre de los autos del caso como abogado. Como se ba dicho en el caso de Bobinson, el conceder la facultad, por medio de estatuto, para castigar desacatos mediante multa o prisión, es negarles a los tribunales toda otra forma de castigo. El que hubiera varios otros abogados en el mismo caso, no cambia la cuestión en lo más mínimo. Falta la juris-dicción y las órdenes dictadas eran por consiguiente nulas.
Se ha hecho referencia por el letrado a las facultades con-feridas a todo tribunal por el artículo 7 del Código de Enjui-ciamiento Civil, cuyo párrafo quinto les- da autoridad’“Para dirigir en bien de la justicia, la conducta de sus funcionários y de las demás personas que tuvieren algún interés en cual-quier procedimiento judicial seguido ante ella o actuación per-teneciente a dicho procedimiento.” Ésta es una facultad general que se ha conferido a todas las cortes de la isla, y debe ejercerse de conformidad con las leyes vigentes y no con in-fracción de las mismas. El Código de Enjuiciamiento Civil en que se encuentra esta disposición, fue aprobado con el ob-jeto de establecer los métodos de dirigir los litigios y los pro-cedimientos judiciales en general; pero esto no es incompatible con otras leyes que se aplican a asuntos determinados dé los cuales el desacato es uno; y los diferentes castigos prescri-tos por nuestras leyes ofrecen numerosos ejemplos. Es una regla muy conocida de interpretación que cuando disposiciones de carácter general y específico son aparentemente incompatibles, ya pertenezcan al mismo o a diferente estatuto, y ha-ciendo caso omiso de la prioridad en la promulgación, pueden subsistir juntamente, la específica calificando y supliendo ex-cepciones a la general.
Townsend v. Little, 109 U. S., 512; y casos allí citados.
Por consiguiente, como las palabras por. las cuales se mul-tó al abogado no constituían desacato, y aunque su conducta *870posterior pudo quizás serlo, como la corte, no tenía jurisdic-ción para hacer cumplir la pena imponiendo la multa median-te la eliminación del abogado de la dirección del caso, las dos órdenes dictadas por la corte, contra las cuales se ha estable-cido el presente recurso, deben anularse y dejarse la situación legal del abogado en la condición en que se hallaba antes de dictarse dichas órdenes. Debe dictarse una sentencia ade-cuada para efectuar ese resultado.

Con lugar la- solicitud.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciado Aldrey.
Los Jueces Asociados Sres. Wolf y del Toro disintieron, el primero en absoluto y el segundo en parte.